DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Statues
This action is responsive to the communication filed 04/26/2019.
Claims 1-15 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/26/2019.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Specification
The disclosure is objected to because of the following informalities: 
“[T]  

Appropriate correction is required.

Claim Objections
Claims 10 is objected to because of the following informalities:
Regarding claim 10, limitation “from a determined angle value …the device to be displayed” (lines 15 -17) starts with a separated line which apparently should be continued from “controlling the device … the heart level of the user;” (lines 13-15). The full language should include "controlling the device....the device to be displayed" starting at line 13 of the claim. 

  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "control unit configured to: determine an angle of the device…; identify…a location…; determine a height…; and control the device…" in claims 11, 12, 13.
Regarding the limitation “control unit,” a functional language “determine an angle of the device…; identify…a location…; determine a height…; and control the device…” is used, “unit” is a generic placeholder substitute for “means”, claim limitation “unit” does not disclose sufficient structure, material or act can perform the claimed “control” function. Thus, it meets the 3 prongs test and involved 112 (f), despite of absence of “means”. In specification, “As illustrated in Figure 1, the device 100 also comprises a control unit 104. The control unit 104 controls the operation of the device 100 and can implement the method describe herein. The control unit 104 can comprise one or more processors, processing units, multi-core processors or modules that are configured or programmed to control the device 100 in the manner described herein. In particular implementations, the control unit 104 can comprise a plurality of software and/or hardware modules that are each configured to perform, or are for performing, individual or multiple steps of the method according to embodiments of the invention” (Pg. 10, lines 10-17 & Pg.10 line 19 –Pg. 12, line 12) provide sufficient structure to perform the claimed function.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, claim limitation “the user” lacks sufficient antecedent basis (line 4). Further, claim further recites to limitation of “a blood pressure sensor for sensing blood pressure” (lines 1-2); the method merely recites to determine angle, identify a location, determine a height and control a device, but neither of the recited steps, nor combination as a whole to control the device for sensing blood pressure, thus renders the indefinite. 
Claims 2-9 are rejected for failing to cure the deficiency from their respective parent claim by dependency.
Regarding claim 10, the limitations “the displayed image” and “the user” (line 7) lack sufficient antecedent basis. The office suggests that Applicant amend the claim language to read --a displayed image-- and --a user--, respectively. The limitation “a determined angle value” (line 15) and “a user” (line 16) lack sufficient antecedent basis. It is not clear whether they are new limitations or refer to the recited limitations in line 7 of claim 10.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 9-15 are rejected under 35 U.S.C. 101 because they are directed to a mind processed abstract idea without significantly more. 
Regarding claim 1, it is a claim to a method and therefore meets one of the categorical limitations of 35 U.S.C. 101. However, the claimed invention is directed to mental processes abstract idea without significantly more. The claim 1 meets the first prong of the step 2A analysis because it recite the limitations “identifying, in a displayed image of the user, a location of one or more anatomical features of the user holding the device relative to a displayed predefined location range” (lines 4-5), “determining a height of the blood pressure sensor relative to a heart level of the user based on the determined angle of the device with respect to the direction of gravity and the identified location of the one or more anatomical features of the user in the image relative to the predefined location range” (lines 6-9) can be performed or served as evaluation and judgment mentally and/or mathematically, or by pen and paper under its broadest reasonable interpretation of claim language. This judicial exception is not integrated into a practical application because the claim as a whole can’t be considered as a tangible improvement in a technology, effects of a particular treatment or prophylaxis, a particular machine or manufacture that is integrated, or transformation/reduction of particular article to a different state or things as a result or thing as a result of this claimed subject matter. The limitation “controlling the device based on the determined height of the blood pressure sensor relative to the heart level of the user” (lines 10-11) is applying a generic computer as tool to perform abstract idea; “determining an angle of the device with respect to the direction of gravity” (line 3) (data gathering) is addition of insignificant extra-solution activity to the judicial exception as decisions by the courts (see MPEP 2016.05 (g)). As a result, step 2A is satisfied and step 2B must be considered. Regarding step 2B, the claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because “determining an angle of the device with respect to the direction of gravity” “controlling the device based on the determined height of the blood pressure sensor relative to the heart level of the user” (US 20130237865A1, US 20170332963A1) are Well Understood, Routine, Conventional activities that are not sufficient to amount to significantly more than the judicial exception (see MPEP 2016.05 (d) and Berkheimer memo). Therefore, these elements do not add significantly more and thus the claim as a whole does not amount to significant more than a judicial exception.
Claims 2, 3 recite additional limitations that are further steps of mind processed abstract ideas of claim 1. Claim 9 merely discloses further category of anatomical features. Claims 4-7 recite further steps on control the device to output the determined data (US 20170332963A1, US 10786161 B1), instruction (US 20130237865A1, US 20170332963A1), and error notification (US 20130237865A1, US 20170332963A1) to the user are Well Understood, Routine, Conventional activities in the art. Thus, claims 2-6 do not amount to significantly more than the judicial exception as plain above.   
Regarding Claim 10, Claim 10 recites a computer readable medium having computer readable code embodied therein, the computer readable code being configured such that, on execution by a suitable computer or processor  to implement the functions. However, no additional limitation elements in the claim or specification prevent the claimed limitation of “computer readable medium” when under the broadest reasonable interpretation to include signals (see MPEP 2111, examiner obliged to give the terms or phrases their broadest interpretation definition awarded by one of an ordinary skill in the art unless applicant has provided some indication of the definition of the claimed terms or phrases, as such "the like" include other type of medium). Signals are directed to a non-statutory subject matter. Thus, Claim 10 is rejected under 35 U.S.C. 101 for directing to a non-statutory subject matter. Examiner suggests amend the claim element as “non-transitory computer readable medium” in order to draw the claim to non-transitory subject matter. Furthermore, it is a claim to an apparatus and therefore meets one of the categorical limitations of 35 U.S.C. 101. However, the claimed invention is directed to mental processes abstract idea without significantly more. The claim 10 meets the first prong of the step 2A analysis because it recite the limitations “identifying, in the displayed image of the user, a location of one or more anatomical features of the user holding the device relative to a displayed predefined location range” (lines 7-8), “determining a height of the blood pressure sensor relative to a heart level of the user based on the determined angle of the device with respect to the direction of gravity and the identified location of the one or more anatomical features of the user in the image relative to the predefined location range” (lines 9-12) can be performed or served as evaluation and judgment mentally and/or mathematically, or by pen and paper under its broadest reasonable interpretation of claim language. This judicial exception is not integrated into a practical application because the claim as a whole can’t be considered as a tangible improvement in a technology, effects of a particular treatment or prophylaxis, a particular machine or manufacture that is integrated, or transformation/reduction of particular article to a different state or things as a result or thing as a result of this claimed subject matter. The limitation “controlling the device based on the determined height of the blood pressure sensor relative to the heart level of the user” (lines 13-14) is applying a generic computer as tool to perform abstract idea; “determining an angle of the device with respect to the direction of gravity” (line 6) (data gathering) is addition of insignificant extra-solution activity to the judicial exception as decisions by the courts (see MPEP 2016.05 (g)). As a result, step 2A is satisfied and step 2B must be considered. Regarding step 2B, the claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because “determining an angle of the device with respect to the direction of gravity” “controlling the device based on the determined height of the blood pressure sensor relative to the heart level of the user” (US 20130237865A1, US 20170332963A1) are Well Understood, Routine, Conventional activities that are not sufficient to amount to significantly more than the judicial exception (see MPEP 2016.05 (d) and Berkheimer memo). Therefore, these elements do not add significantly more and thus the claim as a whole does not amount to significant more than a judicial exception. 

Regarding claim 11, it is a claim to a device and therefore meets one of the categorical limitations of 35 U.S.C. 101. However, the claimed invention is directed to mental processed abstract idea without significantly more. The claim 11 meets the first prong of the step 2A analysis because it recite the limitations “identifying, in a displayed image of the user, a location of one or more anatomical features of the user holding the device relative to a displayed predefined location range” (lines 6-8), “determining a height of the blood pressure sensor relative to a heart level of the user based on the determined angle of the device with respect to the direction of gravity and the identified location of the one or more anatomical features of the user in the image relative to the predefined location range” (lines 9-12) can be performed or served as evaluation and judgment mentally and/or mathematically, or by pen and paper under its broadest reasonable interpretation of claim language. This judicial exception is not integrated into a practical application because the claim as a whole can’t be considered as a tangible improvement in a technology, effects of a particular treatment or prophylaxis, a particular machine or manufacture that is integrated, or transformation/reduction of particular article to a different state or things as a result or thing as a result of this claimed subject matter. The limitation “a control unit” (line 4) is applying a generic computer as tool to perform abstract idea; “a blood pressure sensor for acquiring a blood pressure measurement from a user holding the device” (data gathering), “determining an angle of the device with respect to the direction of gravity” (data gathering), “control the device based on the determined height of the blood pressure sensor relative to the heart level of the user” are addition of insignificant extra-solution activity to the judicial exception as decisions by the courts (see MPEP 2016.05 (g)). As a result, step 2A is satisfied and step 2B must be considered. Regarding step 2B, the claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because “a blood pressure sensor for acquiring a blood pressure measurement from a user holding the device”, “determine an angle of the device with respect to the direction of gravity”, “control the device based on the determined height of the blood pressure sensor relative to the heart level of the user” (US 20130237865A1, US 20170332963A1, US 6893402 B2) are Well Understood, Routine, Conventional activities that are not sufficient to amount to significantly more than the judicial exception (see MPEP 2016.05 (d) and Berkheimer memo). Therefore, these elements do not add significantly more and thus the claim as a whole does not amount to significant more than a judicial exception.
Claim 12 drawn to apply a generic computer to perform for data gathering. Claim 13 drawn to merely use a generic computer to perform abstract idea. Claim 15 merely recites to the further limitation of type of sensor. Claim 14 recites further steps on applying a generic computer to control the device to output the determined data (US 20170332963A1, US 10786161 B1), instruction (US 20130237865A1, US 20170332963A1), and error notification (US 20130237865A1, US 20170332963A1) to the user are Well Understood, Routine, Conventional activities in the art. Thus, claims 12-15 do not amount to significantly more than the judicial exception as plain above.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6, 7, 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 20130237865 A, hereinafter Sato) in view of Sakata et al. (WO 2014155750 A2, hereinafter Sakata).
Regarding claim 1, Sato teaches a method for controlling a device comprising a blood pressure sensor (cuff) for sensing blood pressure, the method comprising [see at last Abstract & para [0002]]: determining an angle of the device (angle of inclination) with respect to the direction of gravity (“detects an angle of inclination to the gravity direction of the blood pressure measurement device 1 itself”, para [0033], lines 4-5); identifying (facial recognition processing), in a displayed image of the user (an image of a subject, para [0012]), a location of one or more anatomical features (face is detected; y3 in Fig. 3) of the user holding the device relative to a predefined location range(display)(para [0068]); determining a height of the blood pressure sensor (“the relationship between the position of the heart and the position of the shoulder of a person is known empirically, the position of the heart (y2)”; para [0039]) relative to a heart level (ys, para [0049]) of the user based on the determined angle of the device with respect to the direction of gravity ((90-θ2); Fig. 3) and the identified location of the one or more anatomical features of the user in the image relative to the predefined location range (location of head (0, y3, 0), para [0048-0050]); and controlling the device (“CPU 18 starts measuring blood pressure”, para [0051]) based on the determined height of the blood pressure sensor relative to the heart level of the user(|ys-y2|, para [0051]). Sato fails to teach identifying a location of anatomical feature in a displayed predefined location range. However, Sakata teaches is an analogous prior art (“a blood flow index calculation program and blood flow index computing device”,) that discloses a blood flow index calculation method using a device with camera to identifying a location of anatomical feature (face) in a displayed predetermined range (face guide 200, see Fig. 2 & 3; Description of Embodiments, para [009]).
	Sato discloses a flat screen on the device to provide visual feedback/instruction for user, and captures an image of the user for facial detection in order to calculate the position the face relative to the device, but does not teach to display the visual feedback of the face detection on the flat screen of the device. Sakata discloses a device to capture face within a face guide for calculating an imaging position of the face on a display. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filling date of the claimed invention, to modify the method of Sato, wherein the step of identifying, in a displayed image of a user, a location of one or more anatomical features of the user holding the device with relative to a predefined location range as taught by Sato, wherein predefined location range is displayed in the displayed image as taught by Sakata. Such modification would provide a direct visual feedback to the user to move the face or blood flow index device of the subject until displayed face can fall into the predefined location range of face guide (see para [009] of description of embodiments, lines 5-8 of Sakata), then obtain the imaging position of the face to calculate the distance between the face and the device.  
	Regarding claim 2, the rejection of claim 1 is incorporated. Sato further teaches the method of controlling device, wherein the height of the blood pressure sensor determined to be different to the heart level of the user (change the position of the wrist, para [0011]) where one or both of: the determined angle of the device (angle of inclination) with respect to the direction of gravity is outside a predefined angle range (a threshold value; see at least para [0011]); and the identified location of the one or more anatomical features of the user is outside the predefined range (para [0012], “the distance sensor comprises a capturing device which captures an image of a subject in a particular direction from the distance sensor, and the central processing unit analyzes the captured image and determines whether distance from the subject to the blood pressure measurement device can be used to decide the position of heart in relation to the blood pressure measurement device”).
	Regarding claim 3, the rejection of claim 1 is incorporated. Sato does not explicitly teach the method for controlling the device, wherein the height of the blood pressure sensor is determined to be at the heart level of the user where one or both of: the determined angle of the device with respect to the direction of gravity is within a predefined angle range; and the identified location of the one or more anatomical features of the user is within the predefined location range. However, Sato suggests to improve the blood pressure measurement precision by adjust the position of the blood pressure measurement device in relation to the positon of the heart [0013-0014] within acceptable range ([0050-0051]) and adjust the position of wrist if the angle of inclination is below a predefined threshold value [0012]. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filling date of the claimed invention, to modify the method of Sato as modified by Sakata, wherein the height of the blood pressure sensor is determined to be at the heart level of the user when the determined angle of device with respect to the direction of gravity is within a predefined angle range. Since it would provide to adjust the position of wrist until the angle of inclination falls into a desired range, in order to adjust the height of the pressure measurement to be close to the heart position for more accurate blood pressure measurement without correction.
	Regarding claim 6, the rejection of claim 1 is incorporated. Sato further teaches the method for controlling a device, wherein controlling the device based on the determined height of the blood pressure sensor comprises: controlling the device to output to the user an error notification (Step 11, “the height of your wrist is significantly off from the height of your heart; para [0063]) when the height of the blood pressure sensor is determined to be different to the heart level of the user.	Regarding claim 7, the rejection of claim 1 is incorporated. Sato further teaches the method for controlling the blood pressure sensor to acquire a blood pressure measurement (“the operation of the blood pressure measurement is started”) from the user when the height of the blood pressure sensor is determined to be at the heart level of the user (see at least para [0062]).
	Regarding claim 9, the rejection of claim 1 is incorporated. Sato further teaches the method for controlling a device, wherein the one or more anatomical features of the user comprise any one or more of: one or both eyes of the user; the mouth of the user; the nose of the user; the facial outline of the user (“when the face is detected”, para [0068]); a neck of the user; and one or more shoulders of the user.
Regarding claim 10, Sato teaches a computer program product comprising a computer readable medium (memory; [0008], “the central processing unit comprising: a memory”; [0023], “a control unit (CPU) 18 that controls the main body section 10 integrally as well as carries out various computation processing, an operation unit 21 illustrated in FIG. 1, a memory 22, an acceleration sensor 23, and a distance sensor 24 illustrated in FIG. 1”), the computer readable medium having computer readable code embodied therein, the computer readable code being configured such that, on execution by a suitable processor (CUP 22), the processor is caused to control a device comprising a blood pressure sensor (cuff) for sensing blood pressure, the method comprising [see at last Abstract & para [0002]]: determining an angle of the device (angle of inclination) with respect to the direction of gravity (para [0033], lines 4-5); identifying (facial recognition processing), in a displayed image of the user (an image of a subject, para [0012]), a location of one or more anatomical features (face is detected; y3 in Fig. 3) of the user holding the device relative to a predefined location range(display)(para [0068]); determining a height of the blood pressure sensor (“the relationship between the position of the heart and the position of the shoulder of a person is known empirically, the position of the heart (y2)”; para [0039]) relative to a heart level (ys, para [0049]) of the user based on the determined angle of the device with respect to the direction of gravity ((90-θ2); Fig. 3) and the identified location of the one or more anatomical features of the user in the image relative to the predefined location range (para [0048-0050]); and controlling the device (“CPU 18 starts measuring blood pressure”, para [0051]) based on the determined height of the blood pressure sensor relative to the heart level of the user(|ys-y2|, para [0051]). 
Sato alone fails to teach identifying a location of anatomical feature in a displayed predefined location range. However, Sakata teaches is an analogous prior art (“a blood flow index calculation program and blood flow index computing device”,) that discloses a blood flow index calculation method using a device with camera to identifying a location of anatomical feature (face) in a displayed predetermined range (face guide 200, see Fig. 2 & 3; Description of Embodiments, para [009]).
Sato discloses a flat screen on the device to provide visual feedback/instruction for user, and captures an image of the user for facial detection in order to calculate the position the face relative to the device, but does not teach to display the visual feedback of the face detection on the flat screen of the device. Sakata discloses a device to capture face within a face guide for calculating an imaging position of the face on a display. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filling date of the claimed invention, to modify the product of Sato, wherein the step of identifying, in a displayed image of a user, a location of one or more anatomical features of the user holding the device with relative to a predefined location range as taught by Sato, wherein predefined location range is displayed in the displayed image as taught by Sakata. Such modification would provide a direct visual feedback to ensure the user to move the face or blood flow index device of the subject until displayed face can fall into the predefined location range of face guide (see para [009] of description of embodiments, lines 5-8 of Sakata), then obtain the imaging position of the face to calculate the distance between the face and the device.
Regarding claim 11, Sato explicitly teaches a device (a blood pressure measurement device, see at least Abstract) comprising: a blood pressure sensor (cuff, para [0004]) for acquiring a blood pressure measurement from a user holding the devic2); Fig. 3) and the identified location of the one or more anatomical features of the user in the image relative to the predefined location range (para [0048-0050]); and controlling the device (“CPU 18 starts measuring blood pressure”, para [0051]) based on the determined height of the blood pressure sensor relative to the heart level of the user(|ys-y2|, para [0051]). Sato alone fails to teach identifying a location of anatomical feature in a displayed predefined location range. However, Sakata teaches is an analogous prior art (“a blood flow index calculation program and blood flow index computing device”,) that discloses a blood flow index calculation method using a device with camera to identifying a location of anatomical feature (face) in a displayed predetermined range (face guide 200, see Fig. 2 & 3; Description of Embodiments, para [009]).
Sato discloses a flat screen on the device to provide visual feedback/instruction for user, and captures an image of the user for facial detection in order to calculate the position the face relative to the device, but does not teach to display the visual feedback of the face detection on the flat screen of the device. Sakata discloses a device to capture face within a face guide for calculating an imaging position of the face on a display. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filling date of the claimed invention, to modify the product of Sato, wherein the step of identifying, in a displayed image of a user, a location of one or more anatomical features of the user holding the device with relative to a predefined location range as taught by Sato, wherein predefined location range is displayed in the displayed image as taught by Sakata. Such modification would provide a direct visual feedback to ensure the user to move the face or blood flow index device of the subject until displayed face can fall into the predefined location range of face guide (see para [009] of description of embodiments, lines 5-8 of Sakata), then obtain the imaging position of the face to calculate the distance between the face and the device.
Regarding claim 12, the rejection of claim 11 is incorporated. Device of Sato as modified by Sakata comprises a blood pressure and a control unit. Sato further teaches that the device comprises an angular sensor (acceleration sensor 23, para [0033]), where the control unit is configured to control the angular sensor to determine the angle of the device with respect to the directions of gravity (para [0073]).
Regarding claim 13, the rejection of claim 11 is incorporated. Device of Sato as modified by Sakata comprises a blood pressure and a control unit. Sato further teaches that the device comprises a camera (imager), 6wherein the control unit is configured to control the camera to identify the location of the one or more anatomical features of the user when the user is, at least partially, in the field of view of the camera (para [0068]-[0070]; also see Fig. 3).
Regarding claim 14, the rejection of claim 11 is incorporated. Device of Sato as modified by Sakata comprises a blood pressure and a control unit. Sato further teaches that the device comprises a user interface (operational section 21, Fig. 1), wherein when the height of the blood pressure sensor is determined to be different to the heart level of the user (if the difference of the two is out of the acceptable range; para 0062), the control unit is configured to control the user interface to output to the user any one or more of: the determined angle of the device with respect to the direction of gravity; the identified location of the one or more anatomical features of the user; an instruction to adjust any one or more of the angle of the device with respect to the direction of gravity, the location of the one or more anatomical features of the user, and an angle of the body of the user; and an error notification (CUP guides in order to adjust the height of the wrist by displaying a message, Fig. 6, Step 11).
Regarding claim 14, the rejection of claim 11 is incorporated. Device of Sato as modified by Sakata comprises a blood pressure and a control unit. Sato further explicitly teach wherein the blood pressure sensor comprises any one or more of a volume sensor; and a pressure sensor (cuff).

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 20130237865 A, hereinafter Sato) in view of Sakata et al. (WO 2014155750 A2, hereinafter Sakata) applied to claim 1 as explained above, in further view of Murakami et al. (US 20170332963 A1, hereinafter, Murakami).
Regarding claim 4, the rejection of claim 1 is incorporated. The combination of Sato as modified by Sakata fails to explicitly teach to control the device to output the user one or more of the determined angle of the device with respect to the direction of gravity and the identified location of the one or more anatomical features of the user when the height of the blood pressure sensor is determined to be different to the heart level of the user. However, Murakami teaches to control the device to output to the user angle of the device with respect to the direction of gravity (see at least Fig. 20 and para [0181]).
Since Murakami teaches that it is known to output a signal whether the angle of device is within a predetermined range. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filling date of the claimed invention, to modify the method of Sato as modified by Sakata, to control the device to output to the user the determined angle of the device with respect to the direction of gravity, as suggested by Murakami, such modification would amount to improve the method to achieve a predictable result, such as providing the actual measurement of the determined angle instead of providing an acceptable range of angle as a visual feedback, which allow the user to read the indicative measurement value of the determined angle and adjust the angle of device according to a provided instruction.
Regarding to claim 5, the rejection of claim 1 is incorporated. Sato further teaches to control the device to output the user an instruction (CPU guides in order to adjust the height of the wrist, para [0063]), but fails to explicitly teach that instruction to adjust one or more of the angle of the device with respect to the direction of gravity and the location of one or more anatomical features of the user when the height of the blood pressure sensor is determined to be different to the heart level of the user. However, Murakami teaches to control a blood pressure measurement device to output an instruction to adjust one or more of the angle of the device with respect to the direction of gravity (“[P]lease twist your wrist”, para [0126]) and the location of one or more anatomical features (“[P]lease bend your shoulder/elbow”) of the user when the height of the blood pressure sensor is determined to be different to the heart level of the user (see at least para [0126] and Figs. 8-10).Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filling date of the claimed invention, to modify the device of  Sato as modified by Sakata, wherein controlling the device to output an instruction as taught by Sato, wherein the instruction to adjust the angle of device and the location of one or more anatomical features as taught by Murakami, since such a modification would provide an specific instruction to guide the user to change the positional relationship between the user’s face and the camera on the basis of the relative position of the user’s face with respect to the camera (para [0026] of Murakami). Thus the device will be repositioned into a height closer to the heart level for a precise measurement of blood pressure.   
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Sakata, in further view of Freund et al. (US 6893402 B2, hereinafter, Freund).
Regarding claim 8, the rejection of claim 1 is incorporated. The method of Sato as modified by Sakata fail to explicitly teach to control the blood pressure sensor to acquire a blood pressure measurement from the user when the height of the blood pressure sensor is determined to be different to the heart level of the user, and adjusting the acquired blood pressure measurement based on the difference between the height of the blood pressure sensor and the heart level of the user. However, Freund teaches to control the blood pressure sensor to acquire a blood pressure measurement (measurement of blood pressure, see at least Fig. 2) form the user when the height of the blood pressure sensor is determined to be different to the heart level of the user, and adjusting the acquired blood pressure measurement (correction with correction factor) based on the difference between the height of the blood pressure sensor and the heart level of the user (Col. 5, line 59- Col. 6, line 1; Col. 6, lines 10-25).
Since Freund proved a method to control a blood pressure measuring device to measure the blood pressure and correct the blood pressure measurement when the sensor is determined to be different to the height of heart level. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filling date of the claimed invention, to modify the method of Sato as modified by Sakata to include a step of controlling the device to measure the blood pressure when the height of sensor is determined to be different to the height of heart level with correction, as taught by Freund, since such a modification would amount to applying a known technique (i.e. as taught by Freund) to a known device (i.e. as taught by Sato) ready for improvement to achieve a predictable result in order to provide a method to measure blood pressure disregarding the height of blood pressure sensor relative to the height of heart level of user, and correct the blood pressure measurement with correction if height between the sensor and the level of heart is determined to be different, to improve the accuracy of blood pressure measurement by eliminate hydrostatic pressure difference (Freund, Col. 1, lines 19-35). --See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).

      Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Souma (JP 3140916 U) discloses a device and method to correct the blood pressure measurement when the height between a cuff and the heart level is determined to be different by an image taken from a camera.
Archdeacon (US 10786161 B1) discloses a mobile device to measure blood pressure through PPG sensors.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUAN CAI ZOU whose telephone number is (571)272-2289.  The examiner can normally be reached on Mon-Fri 8:00 -17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 517-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.Z./Examiner, Art Unit 3791                                                                                                                                                                                                        







/RENE T TOWA/Primary Examiner, Art Unit 3791